Citation Nr: 1046841	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for muscular low back pain, 
to include as secondary to gastroesophageal reflux disease 
(GERD).  

2.  Entitlement to an initial compensable rating for calluses of 
the bilateral feet. 

3.  Entitlement to an initial rating higher than 10 percent for 
GERD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to 
November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In pertinent part of the October 2006 decision, 
the RO denied service connection for muscular low back pain on a 
direct basis and granted the Veteran service connection with an 
initial noncompensable rating for calluses of the bilateral feet, 
effective December 1, 2005.  

The October 2006 rating decision also granted the Veteran service 
connection and a noncompensable rating for GERD, effective 
December 1, 2005.  During the pendency of the appeal a May 2008 
Decision Review Officer (DRO) decision granted the Veteran a 10 
percent disability rating for his GERD, effective December 1, 
2005.  Since a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for higher 
ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested and was scheduled for a VA travel Board 
hearing in November 2010; however, he withdrew his request since 
the Veteran has moved to Japan.   

On the Veteran's July 2008 VA-9 Substantive Appeal he asserted 
that his low back pain was secondary to his GERD.  The Board 
finds that though the RO only adjudicated the Veteran's claim on 
a direct basis the Board can also adjudicate the Veteran's claim 
on a secondary basis without remanding it back to the RO.  In the 
case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court 
cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which 
held that "although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim."  

The Board also notes that on the Veteran's July 2008 VA-9 
Substantive Appeal he stated that he was only appealing the 
issues of service connection for muscular low back pain and his 
noncompensable rating for calluses.  In a May 2009 statement, 
received in May 2009 and May 2010, the Veteran discussed his GERD 
and calluses.  The Veteran's representative then stated on a 646 
in May 2010 that the Veteran "rested on 5299-5276-callouses, 
bilateral feet" and wanted to "proceed on 7308 - GERD" and 
"proceed on 5237 - lumbar/cervical (back)."  When the Veteran's 
claims were certified to the Board all three issues were 
certified.  The Board notes that a timely substantive appeal is 
not necessary to confer jurisdiction on the Board.  Percy v. 
Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), Douglas v. 
Shinseki, No. 07-1392 (U.S. Vet. App. Apr. 17, 2009).  Thus the 
Board takes jurisdiction of all three issues as listed on the 
title page. 

The issue of an initial rating in excess of 10 percent for GERD 
is remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran had a diagnosed low back disability during service 
and the preponderance of the evidence is against a finding that 
the Veteran has a current diagnosis of a low back disability that 
is related to service or to his service-connected GERD. 

2.  The Veteran's calluses are manifested by occasional pain with 
walking and are treated by shaving the calluses. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a diagnosis of muscular low back 
pain that is due to disease or injury that was incurred in or 
aggravated by active service nor is it secondary to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2010).  

2.  The criteria for an initial compensable rating for calluses 
of the bilateral feet have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5276, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through 
a correspondence in April 2006.  This letter detailed the 
elements of a service connection claim, described the evidence 
and information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran in 
obtaining such.  The Board is aware that the April 2006 letter 
concerned the Veteran's initial service connection claim, not the 
higher rating  claim.  However, the current appeal for calluses 
of the bilateral feet arose upon the grant of service connection 
in October 2006.  The question of whether a further VCAA letter 
for such a  "downstream" issue is required was addressed by the 
VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held that, 
in such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  Here, the 
requirement of a Statement of the Case was met in May 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in April 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in May 2006, August 2006, and September 2006.  The 
Board finds that the examinations for the Veteran's low back 
disorder are sufficient since the duty to assist usually includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examination 
and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994).   The Veteran was afforded VA examinations 
for his calluses and the Board finds that these examinations are 
adequate because the medical findings are stated in terms 
conforming to the applicable rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.

II.  Analysis

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the 
issue of secondary service connection, the record must show (1) 
evidence of a current disability, (2) evidence of a service-
connected disability, and (3) medical nexus evidence establishing 
a connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that the preponderance of evidence is against the 
claim for service connection since the weight of the evidence is 
against a finding that the Veteran has a current diagnosed low 
back disability.  A careful review of the Veteran's service 
treatment records showed that in October 1998 he reported upper 
back pain that was not due to trauma or increased activity and 
was assessed as "mech back pain/trapezious."  In July 2001 the 
Veteran was seen for stomach and back pain that persisted for 
four days.  On a March 2004 Report of Medical History the Veteran 
checked "no" to any recurrent back pain or any back problem.  
Therefore, the Board finds any back pain the Veteran had during 
service was not chronic and resolved itself prior to his 
discharge.  

At the Veteran's August 2006 VA examination he was diagnosed with 
muscular low back pain and his lumbar x-ray was found to be 
negative.  At his September 2006 VA examination he was diagnosed 
with back pain that was probably caused by poor posture.   The 
Board finds that the according to the Veteran's claims file the 
only diagnosis the Veteran currently has is back pain.  The Board 
finds that there is a lack of objective medical evidence that the 
Veteran has a current back disability that is due to that pain.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  Without 
competent evidence of a current low back disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there can 
be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Additionally, the Board finds that the Veteran has not submitted 
any medical evidence, including opinions, to indicate that his 
low back pain is due to military service.  A veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, 
that has not been done.  Therefore, without evidence indicating 
that the Veteran's low back pain is related to his military 
service, then service connection on a direct basis must be 
denied.   

Though the Veteran has been denied service connection for low 
back pain on a direct basis he can still assert a claim for 
service connection on a secondary basis.  In the case of Robinson 
v. Mansfield, 21 Vet. App. 545 (2007) the Court cited Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006), which held that 
"although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim."   

On the Veteran's July 2008 VA-9 Substantive Appeal asserts that 
his low back pain is secondary to his GERD. Generally, when a 
Veteran contends that a service-connected disorder has caused or 
aggravated a secondary disability, there must be competent 
medical evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To 
prevail on the issue of secondary service causation, the record 
must show: (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and the 
service-connected disability.  Wallin, supra.  In this case, 
however, the weight of the medical evidence shows that the 
Veteran's low back pain is most likely related to poor posture 
and there is no evidence of record that shows his back pain is 
secondary to his GERD.  Therefore, service connection on a 
secondary basis cannot be granted.  

In sum, the Board finds that service connection must be denied on 
a direct basis because there is no evidence that the Veteran has 
a current diagnosed lower back disability since the only 
diagnosis on record is one for back pain and pain is not a 
disability.   Service connection must be denied on a secondary 
basis because the preponderance of the evidence does not show 
that the Veteran's low back pain is secondary to his GERD.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Initial Rating 

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that the Board 
notes that in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court noted an important distinction between an appeal 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 
4.3

The October 2006 rating decision granted the Veteran a 
noncompensable rating for the calluses of his bilateral feet 
effective December 1, 2005.  The Veteran was granted his 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The RO assigned a rating by analogy.  See 38 C.F.R. § 4.20 
(when an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical localization 
and symptomatology are closely analogous). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
rating for unilateral or bilateral moderate pes planus, with 
weight-bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the feet.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.

The Board finds that the preponderance of the evidence is against 
a compensable rating under Diagnostic 5276.  At the Veteran's May 
2006 VA examination it was noted that he reportedly frequently 
shaved the calluses and occasionally had pain with walking.  It 
was noted at the Veteran's August 2006 VA neurological disorder 
examination that the Veteran's gait was normal and at his 
September 2006 VA spine examination the Veteran had no 
limitations to walking.  Therefore, the Veteran's calluses of the 
bilateral feet are not manifested by unilateral or bilateral 
moderate pes planus, with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet and does not warrant a 10 
percent disability rating.  

The Board notes that Diagnostic Code 5284 provides ratings for 
other foot injuries.  Moderate residuals of foot injuries are 
rated 10 percent disabling; moderately severe foot injuries are 
rated 20 percent disabling; and severe foot injuries are rated 30 
percent disabling. While the Veteran does have pain and has to 
shave off his calluses there is no evidence that his calluses are 
manifested as moderate residuals.   The Board notes that in 
addition to Diagnostic Code 5284, included within 38 C.F.R. § 
4.71a are multiple diagnostic codes that evaluate impairment 
resulting from foot disorders, including Diagnostic Code 5276 
(acquired flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic 
Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia, 
anterior (Morton's disease)), Diagnostic Code 5280 (hallux 
valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 
5282 (hammer toe), and Diagnostic Code 5283 (malunion or nonunion 
of tarsal, or of metatarsal bones).  Additionally, where 
degenerative arthritis (Diagnostic Code 5003) is established by 
x-ray findings.  However, after a careful review of the Veteran's 
claims file the Board finds that the Veteran does not have any 
additional foot disability besides his calluses of the 
bilaterally and therefore, he does not warrant a higher rating 
under any of the other diagnostic codes for the foot.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Board finds 
that there is no evidence that the Veteran's  motion was limited 
by pain, fatigue, weakness or lack of endurance.   Therefore, a 
separate rating under DeLuca is not warranted. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  The file does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply to the 
service-connected calluses.  In addition, the Veteran is retired 
but that was a result of retiring from the military and he is 
currently living in Japan as the result of his spouse being 
stationed there.  Therefore, the Board finds that the regular 
rating schedule has not been found to be rendered impractical.  

In sum, the Board finds that the Veteran's calluses of the 
bilateral feet are manifested by occasional pain with walking and 
shaving the calluses but is not manifested by any other foot 
disability that is of moderate disability.  Therefore, an initial 
compensable rating is not warranted. 


ORDER

Service connection for muscular low back pain, to include as 
secondary to GERD is denied. 

An initial compensable rating for calluses of the bilateral feet 
is denied. 


REMAND

The Board finds that after a careful review further development 
is warranted for the Veteran's GERD.  The October 2006 rating 
decision granted the Veteran service connection and an initial 
noncompensable rating for his GERD pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7308, effective December 1, 2005.  During the 
pendency of the appeal, a May 2008 DRO decision granted the 
Veteran a 10 percent disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7307, effective December 1, 2005.  

The Board notes that gastroesophageal reflux disease is not among 
the listed conditions of the Ratings Schedule.  The RO assigned a 
rating by analogy.  See 38 C.F.R. § 4.20 (when an unlisted 
condition is encountered it will be permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous). 

In addition to Diagnostic Code 7307, Diagnostic Code 7308 is the 
code used to rate postgastrectomy syndrome; under which, a 20 
percent rating is assigned for mild postgastrectomy syndrome; 
infrequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms or continuous mild manifestations.  A 
40 percent rating is assigned for moderate postgastrectomy 
syndrome; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is assigned for 
severe postgastretomy syndrome; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. 

Potentially applicable rating criteria in this case also include 
Diagnostic Code 7305, the diagnostic code used to rate duodenal 
ulcer.  Under this code, a mild duodenal ulcer with recurring 
symptoms once or twice yearly warrants a 10 percent rating; a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration 
or with continuous moderate manifestations warrants a 20 percent 
rating.   A 40 percent rating will be assigned where there is 
evidence of a moderately severe duodenal ulcer; less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 60 
percent rating is warranted where there is evidence of a severe 
duodenal ulcer; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health. 

Also applicable is Diagnostic Code 7346 (hiatal hernia).  A 10 
percent disability rating is warranted with two or more of the 
symptoms for the 30 percent disability rating, though of less 
severity.  A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 

After a careful review, the Board finds that the Veteran's August 
2006 VA examination is insufficient for rating purposes since it 
does not adequately discuss the Veteran's current symptomatology 
and the severity of his GERD.  Therefore, the Board finds that 
the RO should schedule the Veteran for a VA examination to 
determine the current nature and severity of the Veteran's GERD.  

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment pertaining 
to

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The Veteran then should be afforded a VA 
examination to determine the current severity 
of his GERD.  The claims file must be made 
available to the examiner(s), and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  
 
Based on a review of the entire claims folder, 
the relevant factual background provided in 
this remand, and the results of the 
examination, the examiner should discuss the 
current nature and severity of the Veteran's 
GERD.  The examiner should discuss the 
Veteran's symptoms and should also discuss in 
accordance with the diagnostic criteria; 
listed as follows:
  
(a)	 Are the Veteran's symptoms manifested 
by chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms; 
or by chronic gastritis with multiple 
small eroded or ulcerated areas and 
symptoms?
(b)	Are the Veteran's symptoms manifested 
by mild postgastrectomy syndrome with  
infrequent episodes of epigastric 
disorders with characteristic mild 
circulatory symptoms or continuous mild 
manifestations or by moderate 
postgastrectomy syndrome; less frequent 
episodes of epigastric disorders with 
characteristic mild circulatory symptoms 
after meals but with diarrhea and weight 
loss?
(c)	Are the Veteran's symptoms manifested 
by moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration or with continuous moderate 
manifestations  or by moderately severe 
duodenal ulcer; less than severe but with 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year?
(d)	Are the Veteran's symptoms manifested 
by persistently recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health or 
symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health? 

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless she is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


